IN THE SUPREME COURT OF THE STATE OF DELAWARE

JEREMIE CAMPBELL,                      §
                                       §   No. 543, 2017
       Defendant Below-                §
       Appellant,                      §
                                       §
       v.                              §   Court Below—Superior Court
                                       §   of the State of Delaware
STATE OF DELAWARE,                     §
                                       §   Cr. ID 1705012271 (N)
       Plaintiff Below-                §
       Appellee.                       §

                          Submitted: February 1, 2018
                          Decided:   February 5, 2018

                                 ORDER

      This 5th day of February 2018, it appears that the Court issued a notice to the

appellant to show cause why his appeal should not be dismissed as an inappropriate

interlocutory appeal in a criminal case. The appellant was granted an extension until

February 1, 2018 to file a response. The appellant failed to respond by the extended

deadline. Dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                       BY THE COURT:
                                       /s/ Leo E. Strine, Jr.
                                       Chief Justice